                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORG
                           ATLANTA DIVISION

BH MANAGEMENT as agent for
STONE RIDGE AT VININGS APTS,
     Plaintiff
                                        CIVIL ACTION FILE NO.
V.                                      1:18-CV-4818-ODE-JKL
DEVERICK WOOTEN and All Others,:
     Defendant
                                e-1
                                li 993:8-~

     This civil case is before the Court on the Final Report and
Recommendation of United States Magistrate Judge John K. Larkins III
filed October 24, 2018 [Doc. 31 ("R&R").        No objections have been

filed.
     In the R&R, Judge Larkins recommends that this case be remanded
to the Magistrate Court of Cobb County.      Remand is warranted because

this Court does not have subject matter jurisdiction.
     The Court having read and considered the R&R and noting the
absence of any objections thereto, it is hereby ADOPTED as the
opinion and order of the Court.    Accordingly, this case is REMANDED

to the Magistrate Court of Cobb County, Georgia.


     SO ORDERED, this        day of December, 2018.



                                  ORINDA D. EVANS
                                  UNITED STATES DISTRICT JUDGE
